Citation Nr: 1815491	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1980 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in December 2016.  


FINDING OF FACT

The Veteran's tinnitus had its onset during active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C. 
§§ 1110, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including tinnitus (categorized as an organic diseases of the nervous system), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309 (a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of chronic disease in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).

Facts and Discussion

The Veteran asserts that onset of tinnitus occurred during active duty and has persisted since that time.  See, e.g., December 2016 Board hearing transcript at p. 4.  He also asserts that he was exposed to acoustic trauma during active duty without hearing protection.   See id. (stating he worked for six years on the U.S.S. Dale inside the engine room with loud and high-pitched noise from turbine engines without hearing protection).

In regard to the first element of service connection, tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  Because of its inherently subjective nature, a layman such as the Veteran is considered competent to report the observable manifestations of tinnitus.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe).  As such, the first element of service connection is met.

In regard to the second element of service connection, the Veteran is competent to report exposure to loud noises without hearing protection as this is also subject to lay observation and experience.  See id.  Moreover, his recent assertions are supported by contemporaneous evidence.  Specifically, an April 1984 Occupational Health Survey contained in the Veteran's Service Treatment Records reflects he reported exposure to hazardous noise, asbestos and welding fumes.  Moreover, the Veteran's in-service audiograms show minor threshold shifts.  As such, the second element of service connection is met.

The remaining element is nexus.  There is only one medical opinion of record; however, it lacks probative value.  The Veteran received a VA audiology examination in March 2012.  The examiner indicated that onset of tinnitus occurred approximately 12 years prior, when the Veteran was 40 years old.  In addition, the examiner indicated that the Veteran was exposed to loud noises while serving in Vietnam.  The Board observes the Veteran did not serve in the Republic of Vietnam or even during the Vietnam era.  

The Veteran has consistently reported that onset of tinnitus began during active duty.  See April 2011 VA 21-4142 Authorization for Release of Information (continuing tinnitus since active duty); July 2012 Notice of Disagreement (Veteran states he misunderstood the question from the examiner about onset); June 2014 substantive appeal ("When I was asked by the doctor during my QTC exam how long this condition concerning my hearing had been a problem for me, I did not understand the question,... and I told him that this has been a problem for me for the last 8 years, but I actually meant that the problem had [increased] over the course of the last 8 years, but the tinnitus had been bothering me since my [first] enlistment").

Tinnitus is an organic disease of the nervous system and therefore a chronic disease.  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015).  As noted above, service connection is available for chronic disease based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013); 38 C.F.R. § 3.307, 3.309.  Here, the Veteran has provided competent and credible evidence regarding continuity from incurrence of the tinnitus in service to the present.  Therefore, service connection is granted.


ORDER

Service connection for tinnitus is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


